February 17, 2017 VIA EDGAR TRANSMISSION Division of Investment Management U. S. Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re: WesMark Funds (the “ Registrant ”) File Nos. 811-07925 Post-Effective Amendment No. 39 under the Securities Act of 1933, as amended and Amendment No.40 under the Investment Company Act of 1940, as amended Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, as amended, the Registrant, and the undersigned distributor, ALPS Distributors, Inc., each hereby requests that the effectiveness of the above- referenced registration statement (the “ Registration Statement ”), which was filed under Rule 485(a) with respect to the WesMark Funds (the “ Fund ”) and which amends the Registrant’s prior filing under Rule 485(a) filed on December 16, 2016 to be accelerated to February 28, 2017, at 12:00 p.m. (Eastern time), or as soon thereafter as practicable. Very truly yours, WESMARK FUNDS /s/ David Ellwood By: David Ellwood Title: President ALPS DISTRIBUTORS, INC. By: Steven B. Price Title: Senior Vice President
